[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
TO:   Attorney Angela R. Macchairulo Louis J. Luba, Jr., Esq. Owen Chace, Esq.
DATE: October 31, 2002
RE:   Ronald M. Thompson; Habeas Corpus Petition dated October 15, 2000 (CV 00-0802781); Habeas Corpus Petition dated August 28, 2002; and Petition for a New Trial (CV 02-0816183)
Following the status conference of October 29, 2002, this Court contacted Judge Bernard Gaffney who was the trial judge in the underlying criminal conviction. Although the Court has not heard back from Judge Gaffney, it noticed in the file that this Court had sent the pleadings on the petition for a new trail to Judge Gaffney, and his clerk sent it back to this Court because "although Mr. Thompson calls this document a petition for new trial, he's actually speaking of a statute of limitations problem and illegal confinement. Therefore, it is Judge Gaffney's opinion that this should remain in Hartford as a habeas petition."
Accordingly, it is hereby ORDERED, sua sponte, that all three matters be and hereby are consolidated.
___________________ Rittenband, JTR CT Page 14516